GRAHAM, Judge.
It is the constant duty of the District Court “to give each child subject to its jurisdiction such oversight and control as will conduce to the welfare of the child and to the best interest of the State.” In re Burma, 275 N.C. 517, 169 S.E. 2d 879. It' appears that the juvenile here was carefully afforded all constitutional safeguards at every stage of the three separate hearings. In re Winship, 397 U.S. 358, 25 L.Ed. 2d 368, 90 S.Ct. 1068; In re Gault, 387 U.S. 1, 18 L. Ed. 2d 527, 87 S.Ct. 1428. Appellant’s contention that the order of 12 June 1970 is unsupported by evidence and based upon improper conclusions is overruled. In all the proceedings affecting this juvenile we find no prejudicial error.
No error.
Judges Brock and Morris concur.